Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 4/29/2020 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


      Claims 1-4, 10-12 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kulikov (US 2019/0116465), (hereinafter, Kulikov) in view of Dicke (US 2010/0279713), (hereinafter, Dicke).

Regarding claim 1, Kulikov discloses a method of a user device, the method comprising:
 receiving a broadcast message from a proximate device over a wireless personal area network (= device 110 scans for location information broadcast by other devices 120 and 130 in proximity to device 110 via PAN 114, see [0027]);
 triggering an event that requires recording location data and time data (= device 110 receives shared location information from device 120 and shared location information may include second location coordinate and a second timestamp corresponding to device 120, see [0028]);
establishing a connection over the wireless personal area network to the proximate device (= devices 110, 120 and 130 may have direct connection between them, see [0017] and Fig. 1).
Kulikov explicitly fails to disclose the claimed limitations of:
 “requesting proximate location data from the proximate device over the connection with a user device location request; and
 receiving the proximate location data from the proximate device in a proximate device location response”.
However, Dicke, which is an analogous art equivalently discloses the claimed limitations of:
(= apparatus might request location information from other device, see [0048]); and
 receiving the proximate location data from the proximate device in a proximate device location response (= upon receiving the location information from the other devices, the apparatus can determined whether the mobile device is in the vicinity of the other device, see [0048])”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Dicke with Kulikov for the benefit of achieving a communication system that includes location sharing during specific hours thereby reducing frequent signaling in the system. 

Regarding claim 2, as mentioned in claim 1, Kulikov further discloses that the method further comprising: automatically generating a user device event message using the proximate location data; and transmitting the user device event message (see, [0033]). 

Regarding claim 3, as mentioned in claim 1, Kulikov further discloses that the method further comprising: receiving the proximate device location response, wherein the proximate device location response comprises a location response code value, a latitude value, a longitude value, an accuracy value, and a date value (see, [0028, 0031 and 0033]).

Regarding claim 4, as mentioned in claim 1, Kulikov explicitly fails to disclose that the method, further comprising: transmitting the user device event message to the proximate device over the wireless personal area network, wherein the proximate device transmits the user device event message to a server using a mobile network.
	However, Dicke, which is an analogous art equivalently disclose that the method, further comprising: transmitting the user device event message to the proximate device over the wireless personal area network, wherein the proximate device transmits the user device event message to a server using a mobile network (see, [0029 and 0031-32]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Dicke with Kulikov for the benefit of achieving a communication system that includes location sharing during specific hours thereby reducing frequent signaling in the system. 

Regarding claims 10 and 20, Kulikov discloses a method/system comprising:
 receiving a user device event message with proximate location data in a user device messaging format wherein the proximate location data was received by the user device from a proximate device over a wireless personal area network (= device 110 scans for location information broadcast by other devices 120 and 130 in proximity to device 110 via PAN 114, see [0027 and 0031]).
Kulikov explicitly fails to disclose the claimed limitations of:
 “after receiving a user updates request from a set of overwatch devices, automatically generating a set of server location update messages based on the 
However, Dicke, which is an analogous art equivalently discloses the claimed limitations of:
“after receiving a user updates request from a set of overwatch devices, automatically generating a set of server location update messages based on the proximate location data (= devices 50, 70 and 75 communicate through server 65, see [0029]; apparatus might request location information from other device, see [0048 and 0045]); and
 transmitting the set of server location update messages to the set of overwatch devices” (= upon receiving the location information from the other devices, the apparatus can determined whether the mobile device is in the vicinity of the other device, see [0048])”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Dicke with Kulikov for the benefit of achieving a communication system that includes location sharing during specific hours thereby reducing frequent signaling in the system. 

Regarding claim 11, as mentioned in claim 10, Kulikov further discloses that the method further comprising: receiving the user device event message, wherein the proximate location data is from a user device location request comprising a location response code value, a latitude value, a longitude value, an accuracy value, and a date value (see, [0028, 0031 and 0033]).
Regarding claim 12, as mentioned in claim 10, Kulikov explicitly fails to disclose that the method, further comprising: receiving the user device event message, wherein the user device transmits the user device event message to the proximate device over the wireless personal area network and the proximate device transmits the user device event message to the server using a mobile network. 
	However, Dicke, which is an analogous art equivalently disclose that the method, further comprising: receiving the user device event message, wherein the user device transmits the user device event message to the proximate device over the wireless personal area network and the proximate device transmits the user device event message to the server using a mobile network (see, [0029 and 0031-32]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Dicke with Kulikov for the benefit of achieving a communication system that includes location sharing during specific hours thereby reducing frequent signaling in the system. 

Allowable Subject Matter
4.	Claims 5-9; and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
                                                   CONCLUSION 
5.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below and attached form PTO-892 for cited references and the prior art made of record.
Edge (US 2014/0162687) teaches technique for determining a state of proximity between mobile devices.
b.   Wang et al., (US 2017/0337394) teaches Enabling Exchange of Location and Other Status Information Between Prose Users.     
 




6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.